I agree with Judge Hoffman as to the analysis and disposition of the second, third and fourth assignments of error. I also agree with Judge Hoffman as to the disposition of the first assignment of error but disagree with the analysis. I agree that the first assignment of error should be overruled, but not because the agreement states no rate of interest. By reading the agreement in toto, I would find the interest rate to be approximately 50%, which is far in excess of the 8% allowed in R.C. 1343.01(A). But I would also find that the loan in question is a business loan since the debtor's business was one of the parties responsible for the payment of the debt. Therefore, pursuant to R.C. 1343.01(B)(6), the interest rate limit under R.C. 1343.01(A) is inapplicable.